DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Formal Matters
Applicant's submission filed on April 20, 2022 has been received and entered into the application file.  All arguments have been fully considered.  Claims 1-10, 16-21 and 23 are currently pending. Claims 1-3, 9 and 23 are amended. Claims 11-15 and 22 are cancelled.  

Specification – Objection Withdrawn
The substitute specification filed April 20, 2022 conforms to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is provided and the substitute specification is submitted with markings showing all the changes relative to the immediate prior version of the specification of record, and an accompanying clean version (without markings) is also submitted.  Therefore, the previous objection is withdrawn.

Claim Objections - Withdrawn
Claims 2, 3, and 9 have been amended to correct the previous typographical error. Therefore, the previous objection is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Rejection Withdrawn
RE: Rejection of Claims 1-10, 16-21 and 23 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
As discussed above, the substitute specification filed April 20, 2022 conforms to 37 CFR 1.125(b) and (c) because: the statement as to a lack of new matter under 37 CFR 1.125(b) is provided and the substitute specification is submitted with markings showing all the changes relative to the immediate prior version of the specification of record, and an accompanying clean version (without markings) is also submitted.
Given that Applicant has provided the statement as to a lack of new matter under 37 CFR 1.125(b), the substitute specification provides the necessary written description regarding the manipulation of the fibroblasts without being subjected to natural or synthetic scaffolds. Therefore, the previous rejection of record is withdrawn. However, Applicant’s amendment submitted April 20, 2022 has raised a new ground of rejection as set forth below.

New ground of Rejection, necessitated by Amendment
Claims 1-10, 16-21 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of differentiating human dermal fibroblasts into chondrocyte-like cells in vivo by delivering fibroblasts to a joint of an individual, wherein prior to delivering the fibroblasts they are manipulated in an in vitro culture such that in the in vitro culture the fibroblasts are not subjected to:
1) Natural or synthetic scaffolds
2) Exogenously added matrix molecules as disclosed at paragraphs [0039]-[0041] and [0048]; and
3)  Exogenous mechanical strain that comprises intermittent hydrostatic
pressure or shear fluid stress; 
the specification does not reasonably provide enablement for a method wherein prior to delivering the fibroblasts to a joint of an individual, the fibroblasts are manipulated such that they are not subjected to one or more growth factors during the in vitro culture.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation. The court in Wands states:  “Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue’, not ‘experimentation.’” (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.” (Wands, 8 USPQ2d 1404). The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary; (2) the amount or direction or guidance presented; (3) the presence or absence of working examples; (4) the nature of the invention; (5) the state of the prior art; (6) the relative skill of those in the art; (7) the predictability or unpredictability of the art; and (8) the breadth of the claims. While all these factors are considered, a sufficient number are discussed below so as to create a prima facie case. 
Nature of the invention: Claims 1 and 23 have been amended to recite a method of differentiating human dermal fibroblasts into chondrocyte-like cells in vivo by delivering fibroblasts to a joint of an individual, wherein prior to delivering, the fibroblasts are manipulated in an in vitro culture such that in the in vitro culture they are not subjected to 1) natural or synthetic scaffolds, 2) exogenously provided matrix molecules, 3) exogenously provided mechanical strain, and/or 4) one or more growth factors.
Breadth of the claims:  Claims 1 and 23 broadly encompass delivering human dermal fibroblasts to a joint of an individual for the purpose of differentiating the human dermal fibroblasts in vivo.  Prior to the delivery of the human dermal fibroblasts (i.e. obtaining the fibroblasts), the cells are manipulated in an in vitro culture such that they are not subjected to one or more growth factors (would include growth factors that are naturally produced by fibroblasts or exogenously provided growth factors such as supplementation with FBS).
 The state of the prior art/ predictability or unpredictability of the art: 
Gstraunthaler et al., (ALTEX 2003; previously discussed), as set forth below, teaches that routine cell and tissue culture requires the use of fetal bovine serum (FBS) as a culture medium supplement (1. Introduction, middle column, last paragraph, page 275), and successful growth and maintenance of cells in vitro require conditions that mimic in vivo physiological conditions, i.e. supplementation of growth factors (2.  The basics in cell and tissue culture, page 276).  Gstraunthaler further teaches that, in cases where animal serum is removed from the culture medium (i.e. serum-free medium) the culture medium must be supplemented with essential growth factors, such as those produced by recombinant methods, e.g. EGF, FGF, NGF and PDGF (5.  Serum-free cell culture, left column, 1st paragraph, and right column, 2nd paragraph, page 278, and left column, page 279; Tables 5-8, page 279).
Bagutti et al., (Developmental Biology 231, 321-333 (2001); see PTO-892), teaches that human dermal fibroblasts (HDF) produce the soluble growth factors KGF (keratinocyte growth factor) and FGF10 (fibroblast growth factor 10) (Determination of Growth Factor Production by Fibroblasts, page 323; Effects of Specific Growth Factors on ES Cell Differentiation, right column, last paragraph, page 328 to left column, first paragraph, page 329; FIG. 5c, 5d and 5e).
The relative skill of those in the art: The relative skill of those in the art is high.      
The amount of direction or guidance presented: The specification (paragraph [0044]) speaks generally about subjecting fibroblasts to in vitro culture prior to delivering the cells to a joint of an individual wherein the fibroblasts are cultured in the presence of FBS (fetal bovine serum), and as disclosed above by Gstraunthaler et al, FBS necessarily comprises growth factors.  However, guidance is not given that identifies obtaining the fibroblasts, prior to the delivery of the human dermal fibroblasts, wherein the cells are cultured in vitro without the addition of one or more growth factors, FBS, e.g. exogenous growth factors, or without natively produced endogenous growth factors.
No guidance is provided as to how the fibroblasts are cultured in vitro in the absence of exogenously provided growth factors, or are cultured in vitro in the absence of growth factors that would be naturally produced by the fibroblasts.
The presence or absence of working examples: No working examples are provided for:
	(i) delivering fibroblasts to a joint of an individual, wherein prior to delivering, the fibroblasts are subjected to in vitro culture in the absence of FBS, i.e. absence of exogenously added growth factors, or in the absence of endogenously produced growth factors (claim 1).
As such the specification fails to provide specific guidance to such methods and one would not expect to be able to extrapolate the guidance provided in the specification to include delivering fibroblasts to a joint of an individual, wherein prior to delivering, the fibroblasts are not subjected to in vitro culture in the absence of FBS, i.e. exogenously added growth factors, or endogenously produced growth factors.  See MPEP 2164.
The quantity of experimentation necessary: Accordingly, in view of the lack of teachings or guidance provided by the specification, with regard to (i) delivering fibroblasts to a joint of an individual, wherein prior to delivering, the fibroblasts are not subjected to in vitro culture in the absence of FBS, i.e. exogenously added growth factors or in the absence of endogenously produced growth factors, at the time of filing the skilled artisan would need to perform an undue amount of experimentation without a predictable degree of success to implement the invention as claimed.
It is again noted, as discussed above, Applicant is enabled for expanding the fibroblasts in an in-vitro culture prior to delivering the fibroblasts to a joint of an individual, and during the in-vitro cell expansion the cells are cultured in the presence of exogenously provided growth factors (FBS), and the in vitro culture is not manipulated in a manner where the cells are exposed to natural or synthetic scaffolds, exogenous matrix molecules, or exogenous mechanical strain that comprises intermittent hydrostatic pressure or shear fluid stress. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Rejection(s) Withdrawn

RE: Rejection of Claim 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thorne et al., (US 2009/0181092; previously cited) (“Thorne”).
Applicant has amended claim 23 to now require the manipulation step does not subject the fibroblasts to one or more growth factors.  As set forth above at the rejection under 35 U.S.C. 112 (pre-AIA ), first paragraph, Bagutti et al teaches that human dermal fibroblasts (HDF) produce the soluble growth factors KGF (keratinocyte growth factor) and FGF10 (fibroblast growth factor 10) (Determination of Growth Factor Production by Fibroblasts, page 323; Effects of Specific Growth Factors on ES Cell Differentiation, right column, last paragraph, page 328 to left column, first paragraph, page 329; FIG. 5c, 5d and 5e).
Thorne’s method manipulates dermal fibroblasts in an in vitro culture prior to delivery of the cells, wherein the in vitro culture is conducted for 2-3 weeks (paragraphs [0040]-[0041]). Thus, as evidenced by Bagutti, Thorne’s in vitro manipulated fibroblasts would necessarily be subjected to one or more growth factors, e.g. KGF and FGF10. Therefore, the rejection is withdrawn.

RE: Rejection of Claims 1, 5, 16-21 and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song, in view of Vadala, and Orozco, as evidenced by Camplejohn; and
Rejection of Claims 2-4 and 6-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song, in view of Vadala and Orozco, as evidenced by Camplejohn, and further in view of Urban and Yoon:
As discussed immediately above, Applicant has amended claims 1 and 23 to now require the manipulation step does not subject the fibroblasts to one or more growth factors.  
Song’s disclosed method is directed to a cell-mediated gene therapy treatment to regenerate cartilage (Abstract and paragraph [0002]).  Song teaches that fibroblasts were manipulated in an in vitro culture by transfection of the transforming growth factor-beta 1 cDNA (i.e. TGF-β1 cDNA) via the calcium phosphate method and standard in vitro cell culturing using DMEM (Dulbecco’s Modified Eagle’s Medium) (paragraphs [0129]-[0130]).  Song’s method of Example IV, paragraph [0141]) teaches an embodiment of the invention wherein human foreskin fibroblasts (hFSF), i.e. dermal fibroblasts, or hFSF- TGF-β1 fibroblasts, were injected (i.e. delivering by injection) into the rabbit knee joints containing a partial cartilage defect on the femoral condyle. Thus, Song’s in vitro manipulated fibroblasts would be subjected to TGF-β1, and as evidenced by Bagutti, Song’s human dermal fibroblasts would necessarily secrete the soluble growth factors KGF and FGF10 into the culture medium (i.e. one or more growth factors).
Therefore, the rejections are withdrawn.

Response to Remarks
Rejections under 35 USC 103(a):

Applicant has traversed the rejection of record on the grounds that no method in Thorne only consists of delivering only the fibroblasts, as discussed at Applicant’s remarks (page 9).
Applicant’s remarks have been fully considered, but are not found persuasive.
It is acknowledged that Thorne’s treatment method is directed at concurrently delivering fibroblasts with a biocompatible matrix (e.g. fibrin) (claims 1 and 6 of Thorne).  However, for the reasons set forth above, it is noted that the phrase “consisting essentially of fibroblasts” is interpreted as equivalent to “comprising”. Thus, claim 23 is not limited to delivering only the fibroblasts.

Applicant asserts the phrase “consisting essentially of” means that nothing additional to the fibroblasts may be included. Applicant notes that paragraphs [0028], [0039] and [0041] of the specification provide evidence that the inclusion of a matrix scaffold would materially change the characteristics of the currently claimed invention, as discussed at Applicant’s remarks (page 10).
Applicant’s argument has been fully considered, but is not found persuasive since these paragraphs do not provide any experimental data showing the presence of a matrix scaffold would interfere with fibroblast differentiation to chondrocytes or hinder intervertebral disc repair.  
On the contrary, Applicant’s specification (4/20/2022) at paragraphs [0037.1] and [0037.3], clearly indicates the claimed fibroblasts can contain well-known scaffold matrix made of biopolymers, such as to mimic a natural matrix.

Applicant further asserts that working Example 1 (paragraphs [0051] and [0052]) provides evidence that the presence of fibrin or similar matrix materials change the characteristics of the currently claimed invention since cells were delivered to rabbit models in the absence of scaffold matrix molecules, as discussed at Applicant’s remarks (page 11).
Applicant’s remarks have been fully considered, but are not found persuasive since working Example 1 does not provide any experimental data wherein the cells are delivered in combination with the scaffold matrix, and doing so materially affected the basic and novel characteristics of the claimed invention, such as preventing differentiation of the fibroblasts to chondrocytes or interfering with intervertebral disc repair.

As to Applicant’s remarks that the entire teaching of Thorne demonstrates evidence that the presence of a fibrin matrix, or other biocompatible matrix, would materially change the characteristics of Applicant’s invention, it is noted, as set forth above and as discussed in the previous Office Action at page 24 (11/16/2021), Applicant has the burden of showing that Applicant’s specification discloses that the presence of a fibrin matrix, or other biocompatible matrix (e.g. cell scaffold), would materially affect the basic and novel characteristic of the claimed invention (e.g. differentiating dermal fibroblasts into chondrocyte-like cells in vivo). Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, for the purpose of searching for and applying prior art, the phrase “consisting essentially of” will be construed as equivalent to “comprising”.  MPEP 2111.03 (III)
It is additionally noted that Applicant’s specification (4/20/2022) at paragraphs [0037.1] and [0037.3], clearly indicates the claimed fibroblasts can contain well-known scaffold matrix made of biopolymers, such as to mimic a natural matrix.

As to Applicant’s remarks regarding the rejection of claims 1, 5, 16-21 and 23 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song, in view of Vadala, and Orozco, as evidenced by Camplejohn; and the rejection of claims 2-4 and 6-10 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Song, in view of Vadala and Orozco, as evidenced by Camplejohn, and further in view of Urban and Yoon,  it is noted, for the reasons set forth above, these rejections have been withdrawn.

Conclusion
No claim is allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVELYN Y PYLA/Examiner, Art Unit 1633